           Case 3:18-cv-00772-SDD-EWD           Document 191       02/27/20 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA

    STEPHEN M. GRUVER, ET AL.                                                      CIVIL ACTION
    v.
    STATE OF LOUISIANA THROUGH THE BOARD OF                          NO. 3:18-cv-00772-SDD-EWD
    SUPERVISORS OF LOUISIANA STATE
    UNIVERSITY AND AGRICULTURAL AND
    MECHANICAL COLLEGE, ET AL.

         PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT LAGHARI’S
                         MOTION TO DISMISS PURSUANT TO
                     FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)

           Plaintiffs, Stephen M. Gruver and Rae Ann Gruver, individually and on behalf of their

son, Maxwell R. Gruver (“Max”), respectfully submit this Memorandum in Opposition to the

Motion to Dismiss filed twice by Defendant Haider Laghari (Rec. Doc. 188 and 189).

                 RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

           On October 15, 2019, the Court granted Plaintiffs leave to file a First Amended

Complaint,1 which the Clerk filed into the record on the same day.2 Through their First

Amended Complaint, Plaintiffs named six new Individual Defendants, including Defendant

Laghari, who “participated in, gave material support to, authorized, encouraged, permitted and/or

failed to prohibit or stop the hazing and misconduct that harmed and imperiled” Max and led to

his death on September 14, 2017.3

           Defendant Laghari was an Executive Board member of LSU’s chapter of the Phi Delta

Theta Fraternity (“Phi Delt”) in the fall of 2017,4 and the First Amended Complaint details

various acts and failures to act by him that caused or contributed to cause Max’s death. For


1
  See Oct. 15, 2019 Order (Rec. Doc. 140).
2
  See generally First Amended Complaint (Rec. Doc. 141) (hereinafter, “First Amend. Compl.”).
3
  See id. ¶¶ 37-42, 83(a).
4
  See id. ¶ 41.
                                                   1
       Case 3:18-cv-00772-SDD-EWD             Document 191       02/27/20 Page 2 of 13



example, two days before the Bible Study hazing ritual where Max was forced by Matthew

Naquin, and other fraternity members, to consume dangerous – and ultimately, lethal – amounts

of alcohol, Defendant Laghari and the other Executive Board members met to discuss how

Naquin’s ongoing actions with the pledges were extreme and dangerous.5 The Executive Board

members, including Defendant Laghari, agreed to address the issue at a chapter meeting later that

day.6 They also discussed imposing penalties on Naquin if his conduct and actions toward the

pledges continued, including possible suspensions, fines, or expulsion from the fraternity, but

none of those penalties were ever imposed.7 During the meeting, the Executive Board members

warned Naquin that his ongoing actions with the pledges were extreme and dangerous.8 After

the meeting, Defendant Philip Clark addressed Naquin individually about his conduct, and told

him it was unacceptable.9 Naquin blew off Defendant Clark and told him he would do what he

wanted.10

        In addition to knowing about – and being alarmed by – Naquin’s conduct toward the

pledges, Defendant Laghari and the other Executive Board members also were aware that

another fraternity member – Defendant Sean Paul Gott – was engaging in dangerous behavior

toward the pledges. Despite this knowledge – and despite the fact that, as Executive Board

members, they had positions of authority within the fraternity and had agreed to abide by,

enforce, and uphold Phi Delt’s and the chapter’s purported prohibitions on hazing, misuse and

abuse of alcohol, and other related misconduct – Defendant Laghari and the other Executive




5
  See id. ¶ 68.
6
  See id. ¶ 73.
7
  Id.
8
  See id. ¶ 74.
9
  Id.
10
   Id.
                                                2
       Case 3:18-cv-00772-SDD-EWD             Document 191        02/27/20 Page 3 of 13



Board members knowingly and recklessly permitted Naquin and Defendant Gott to participate

in, and direct a significant portion of, the Bible Study hazing ritual on September 13, 2017.11

Indeed, before Defendant Gott sent out a GroupMe message to the Phi Delt pledges summoning

them to the Phi Delt house for the September 13, 2017 Bible Study hazing ritual, Defendant Gott

conferred with, and sought advice from, Defendant Laghari to determine the date, time, and

location of the Bible Study ritual.12 This collaboration and these decisions and failures to act by

Defendant Laghari (and others) had tragic consequences for Max.

       During the Bible Study, fraternity members ordered Max to take a pull from a bottle of

190-proof Diesel alcohol whenever he incorrectly answered a question about the fraternity or the

Greek alphabet.13 While most of the pledges were made to take three or four pulls during Bible

Study, Max was compelled to take at least 10 to 12 pulls.14 Naquin and Defendant Gott were

two of the most aggressive participants in the hazing.15

       By the time Bible Study ended, Max was incapacitated and in visible need of emergency

medical or other responsible care.16 Max was placed unconscious on a couch.17 Fraternity

members placed a bucket beside him to catch vomit and kept watch over him for a few hours but

then, eventually, abandoned him, alone and unconscious.18

       Sometime around 9:00 a.m. on September 14, 2017, fraternity members summoned some

of Max’s pledge brothers to the fraternity house,19 where Max was still on the couch,



11
   See id. ¶¶ 69, 76-77.
12
   See id. ¶¶ 56-57.
13
   See id. ¶ 80.
14
   See id. ¶ 81.
15
   See id. ¶ 78.
16
   See id. ¶ 82.
17
   See id. ¶ 84.
18
   See id. ¶¶ 84-85.
19
   See id. ¶ 87.
                                                 3
      Case 3:18-cv-00772-SDD-EWD               Document 191      02/27/20 Page 4 of 13



unresponsive.20 Max’s pledge brothers wanted to immediately call 911, but the fraternity

members told them not to call.21 Some fraternity members deliberately decided not to call 911 or

bring Max to a hospital – and/or instructed other fraternity members not to call 911 or bring Max

to a hospital – because they were worried about getting in trouble for the hazing that put Max in

his incapacitated and imperiled condition.22

       After further unreasonable delay, the pledges finally took Max to a hospital, where he

was pronounced dead.23 His blood alcohol content was 0.495 when it was measured during his

autopsy one-and-a-half days later.24 A coroner later determined that Max died from acute

alcohol intoxication with aspiration. Had Max been given reasonable and proper care when he

lost consciousness on the evening of September 13, 2017, and/or during the hours before he was

taken to the hospital in the late morning of September 14, 2017, he would have survived.25

       On February 24, 2020, Defendant Laghari filed two identical Motions to Dismiss,

pursuant to Fed. R. Civ. P. 12(b), seeking to have Plaintiffs’ claims against him dismissed, with

prejudice. Defendant Laghari first filed his Motion to Dismiss at 1:54 p.m. CST as part of a

combined Answer to Plaintiffs’ First Amended Complaint and Motion to Dismiss. See Rec.

Doc. 188. Less than two hours later, at 3:35 p.m. CST, Defendant Laghari filed his Motion to

Dismiss as a standalone document (Rec. Doc. 189), with Memorandum in Support (Rec. Doc.

189-1).26 Although filed at different times, the Motions to Dismiss and Memoranda in Support



20
   Id.
21
   See id. ¶ 88.
22
   Id.
23
   See id. ¶¶ 90-91.
24
   Id.
25
   See id. ¶ 92.
26
   Defendant Laghari’s Answer precedes his Motion to Dismiss in his combined Answer and
Motion to Dismiss. See Rec. Doc. 188. As such, under Fed. R. Civ. P. 12(b)(6), his Motion to
Dismiss is technically untimely. See Fed. R. Civ. P. 12(b) (“A motion asserting any of these
                                                4
       Case 3:18-cv-00772-SDD-EWD              Document 191        02/27/20 Page 5 of 13



that Defendant Laghari filed with them appear to be identical in substance and, accordingly, are

referred to jointly herein as the “Motion to Dismiss.”

       Defendant Laghari’s Motion to Dismiss and Memorandum in Support also appear to be

identical in substance to the Motion to Dismiss and Memorandum in Support filed by Defendant

Clark on December 5, 2019.27 See Rec. Doc. 166 and 166-1. In fact, Defendant Laghari copies

Defendant Clark’s Motion to Dismiss and Memorandum in Support verbatim – down to the

footnotes – and repeats Defendant Clark’s argument that Plaintiffs’ claims are barred by

prescription because (purportedly) they do not relate back to the date of Plaintiffs’ original

Complaint under Federal Rule of Civil Procedure 15(c)(1)(C).28 Plaintiffs already detailed in

their Memorandum in Opposition to Defendant Clark’s Motion to Dismiss (Rec. Doc. 167) the

various reasons why Defendant Clark’s – and now, by extension, Defendant Laghari’s – reliance

on Rule 15(c)(1)(C) is misplaced. Plaintiffs incorporate that earlier Memorandum in Opposition

by reference and, in the abundance of caution and in accordance with LR7(f), reiterate those

reasons, along with authority in support, below.




defense must be made before pleading if a responsive pleading is allowed.”); see also Jones v.
Greniger, 188 F.3d 322, 325 (5th Cir. 1999) (reiterating that “a rule 12(b) motion must be filed
before responsive pleadings” or the motion is “untimely”). However, at least one Louisiana
district court has recognized that “[w]hen a 12(b) motion to dismiss and answer are filed
simultaneously … courts generally view the motion as having proceeded the answer and thus
been timely filed.” Carter v. City of Thibodaux Police Dep’t, No. 13-105, 2013 U.S. Dist.
LEXIS 148184, at *5 (E.D. La. Oct. 15, 2013) (citations omitted). Because the arguments set
forth in Defendant Laghari’s Motion to Dismiss fail on the merits, Plaintiffs have no objection to
the Court deciding the Motion to Dismiss on the merits, without first addressing whether the
Motion to Dismiss was timely.
27
   Like Defendant Clark, Defendant Laghari does not argue that the allegations in the First
Amended Complaint are insufficient as a matter of law to state wrongful death or survival claims
against him.
28
   Compare Laghari Mem. (Rec. Doc. 189-1) at 3-7) with Clark Mem. (Rec. Doc. 166-1) at 3-7.
                                                   5
       Case 3:18-cv-00772-SDD-EWD                Document 191        02/27/20 Page 6 of 13



        As Plaintiffs explained in their Memorandum in Opposition to Defendant Clark’s Motion

to Dismiss, under Louisiana law, which applies to determine the timeliness of Plaintiffs’ claims,

interruption of prescription against one joint tortfeasor is effective against all joint tortfeasors.

Plaintiffs filed their original Complaint within the one-year prescription periods applicable to

Plaintiffs’ wrongful death and survival claims. The allegations in the First Amended Complaint

plainly treat Defendant Laghari as a joint tortfeasor with the Defendants named in the original

Complaint. Plaintiffs’ original Complaint therefore interrupted the relevant prescription period

against Defendant Laghari.

        Accordingly, Plaintiffs’ claims against Defendant Laghari are timely under Louisiana

law, which applies here, and also relate back to Plaintiffs’ original Complaint under Federal Rule

of Civil Procedure 15(c)(1)(A), which Defendant Laghari completely ignores. Defendant

Laghari’s Motion to Dismiss should be denied.

                                            ARGUMENT

I.      Plaintiffs’ Claims Against Defendant Laghari Are Not Time Barred

        A.      The One-Year Limitation Periods for Plaintiffs’ Wrongful Death and
                Survival Claims Are Prescriptive and Subject to Interruption

        Louisiana law controls the statute of limitations – or prescription periods – applicable to

Plaintiffs’ wrongful death and survival claims. Plaintiffs assert those state law causes of action

within the Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367.29 As such, the Court

“must follow state law where it would be required to do so if the action were based on diversity

of citizenship.”30 “In diversity cases … federal courts apply state statutes of limitations and


29
  First Amend. Compl. ¶ 46.
30
  Byes v. Accelerated Cash Flow, No. 95-200, 1996 U.S. Dist. LEXIS 8790, at *5 (E.D. La. June
18, 1996) (citation omitted); accord Henderson v. Turner, No. 11-39, 2012 U.S. Dist. LEXIS
106629, at *19 (M.D. La. July 31, 2012) (applying the one-year prescription periods set out in
La. Civ. Code art. 2315.1 and 2315.2 to plaintiffs’ wrongful death and survival claims, which
                                                   6
       Case 3:18-cv-00772-SDD-EWD                Document 191        02/27/20 Page 7 of 13



related state laws governing the tolling of the limitations period.”31

        “Louisiana’s prescriptive period for survival and wrongful death actions is one year from

the date of death.”32 In 2014, the Louisiana Supreme Court held that the one-year time limitation

for asserting a survival action under La. Civ. Code art. 2315.1(A) – like the one-year time

limitation for asserting a wrongful death claim under La. Civ. Code art. 2315.2(B) – “is a period

of liberative prescription rather than a period of preemption.”33 Accordingly, the prescription

periods for wrongful death and survival claims are both subject to interruption or suspension.34

        Pursuant to Louisiana Civil Code article 2324(C), “[i]nterruption of prescription against

one joint tortfeasors is effective against all joint tortfeasors.”35 A suit that is timely filed against

one joint tortfeasor interrupts prescription as to all other joint tortfeasors.36 Louisiana Civil Code



plaintiffs asserted together with federal civil rights claims under 42 U.S.C. § 1988 and 42 U.S.C.
§ 1983).
31
   Hensgens v. Deere & Co., 869 F.2d 879, 880 (5th Cir. 1989); see also In re Frank, 828 F.
Supp. 2d 835 (E.D. La. 2011) (“As a threshold matter, the Court recognizes that Louisiana law
controls … a federal court sitting in diversity will apply state prescription periods as substantive
law.”) (citations and internal quotations omitted).
32
   McGee v. Arkel Int’l, LLC, 671 F.3d 539, 542 (5th Cir. 2012) (citing La. Civ. Code arts.
2315.1(A), 2315.1(B)).
33
   Watkins v. Exxon Mobil Corp., 2013-1545. P.12 (La. 05/07/14), 145 So. 3d 237, 244 (citing
La. Civ. Code art. 2315.1(C); see also Coleman v. OFS, Inc., 771 F.3d 815, 818(5th Cir. 2014)
(“In Watkins v. Excon Mobil Corp., the Supreme Court of Louisiana clearly held that the time
period in Article 2315.1 is prescriptive and not preemptive.”).
34
   See Lennie v. Exxon Mobil Corp., 17-204 (La. App. 5 Cir. 06/27/18), 251 So. 3d 637, 649 n.9
(“In Watkins, the Supreme Court determined, under a plain language analysis of the statute, that
the one-year period [for survival claims] is prescriptive rather than preemptive, and thus subject
to interruption or suspension.”); Evans v. CanadianOxy Offshore Prod. Co., 98-835 (La. App. 3
Cir. 12/09/98), 730 So. 2d 466, 470 (“The one-year period for bringing a wrongful death action
is prescriptive. It can be interrupted or suspended.”) (citation omitted).
35
   La. Civ. Code art. 2324(c).
36
   See Shepard ex rel. James v. Coleman, 15-922, p. 11-12 (La. App. 3 Cir. 04/06/16), 189 So. 3d
552, 561 (“Thus, we find [La. Civ. Code art. 2324(C)] controls in the instant matter and conclude
that the timely filed suit against State Farm acted to interrupt prescription as to all defendants …
since they are joint tortfeasors.”); McKenzie v. Imperial Fire & Cas. Ins. Co., 12-1648, p. 9 (La.
App. 1 Cir. 07/30/13), 122 So. 3d 42, 49 (finding that “interruption of prescription was effective
against all joint tortfeasors,” and “this interruption continues as long as the suit is pending.”),
                                                    7
       Case 3:18-cv-00772-SDD-EWD               Document 191        02/27/20 Page 8 of 13



article 2324(C) clearly applies to interrupt the prescription periods applicable to Plaintiffs’

wrongful death and survival action claims against Defendant Laghari.

       B.      Defendant Laghari Is a Joint Tortfeasor with the Other Defendants in This
               Action

       “Under Louisiana law, joint and several liability may be imposed on ‘persons whose

separate wrongful actions, not done in concert, contribute in unknown proportions … to cause

indivisible injury.’”37 Similarly, “[u]nder Civil Code articles 2103 and 2324, and settled case

law, joint tort-feasors are deemed solidary obligors, even though their concurrent negligence

results from different acts or breaches of different obligations.”38

       The allegations in the First Amended Complaint clearly treat all of the Defendants –

including Defendant Laghari – as joint tortfeasors, and Plaintiffs seek a judgment against the

Defendants “jointly and severally.”39 Indeed, the indivisible injuries at issue – Max’s hazing,

suffering, and death – were the result of various acts or failures to act by all of the Individual

Defendants (and others, including LSU), as detailed in the First Amended Complaint.40


writ denied, 129 So. 3d 534 (La. 2013); Smith v. Fred’s Stores of Tenn., Inc., No. 07-1496, 2007
U.S. Dist. LEXIS 81492, at *5-6 (E.D. La. Nov. 2, 2007) (“Thus it is well established under
Louisiana law that if prescription is interrupted for one joint tortfeasor/solidary obligor it is
interrupted for all joint tortfeasors/solidary obligor[s].”).
37
   Ford v. Murphy Oil U.S.A., Inc., 750 F. Supp. 766, 772 (5th Cir. 1990) (quoting Thompson v.
Johns-Manville Sales Corp., 714 F.2d 581, 582 (5th Cir. 1983)).
38
   Duplechain v. Clausing Machine Tools, 420 So.2d 720, 722 (La. App. 4th Cir. 1982) (citations
omitted).
39
   First Amend. Compl., p. 66 (Prayer for Relief).
40
   See, e.g., id. ¶¶ 56-97, 244-246, 249. Defendant Laghari, like Defendant Clark, whose
memorandum in support he copied, characterizes the allegations against him as “essentially state
law claims of negligence suggesting that he failed to stop the behavior of several other fraternity
members.” Laghari Mem. (Rec. Doc. 189-1) at 2; see also Clark Mem. (Rec. Doc. 166-1) at 2
(same). Even if that characterization were accurate (and it is not), it is clear that even under that
characterization Defendant Laghari would be fairly considered a joint tortfeasor with the other
Defendants. Indeed, the Third Circuit Court of Appeal of Louisiana recently held that executive
officers of local chapters of national fraternities – like Defendant Laghari – have a duty to
prevent and not engage in the hazing of pledges where – like Defendant Laghari – they
voluntarily assume the responsibilities of executive officers and agree to abide by the chapters’
                                                  8
       Case 3:18-cv-00772-SDD-EWD              Document 191       02/27/20 Page 9 of 13



       Thus, because the allegations treat the newly-added Individual Defendants and originally

named Defendants as joint tortfeasors, Plaintiffs’ timely filed original Complaint against the

original Defendants interrupted prescription of Plaintiffs’ wrongful death and survival claims

against the newly-added Individual Defendants – including Defendant Laghari.41 It is therefore

immaterial that Plaintiffs’ claims do not relate back to the filing of the original Complaint under

Rule 15(c)(1)(C),42 because Plaintiffs do not need to rely upon Rule 15(c)(1)(C) for their claims

against Defendant Laghari to be timely.43




and fraternities’ rules against hazing and related misconduct. See Nizamutdinova v. Kappa
Sigma Fraternity, 18-886, p.11 (La. App. 3 Cir. 10/02/19), 2019 La. App. LEXIS 1764, at *16-
17, writ application denied, 2019-01774 (La. 01/14/20), 2020 La. LEXIS 87.
41
   See Authement v. Wilkinson, No. 1:16-CV-00151, 2017 U.S. Dist. LEXIS 130030, at *13
(W.D. La. July 11, 2017) (finding that because “the allegations treat Defendants as joint
tortfeasors,” a plaintiff’s claim against a defendant named for the first time in an amended
complaint filed after the expiration of the prescription period was not prescribed because the
“timely filing of [the plaintiff’s] original complaint against [the other defendants] interrupts
prescription of [the plaintiff’s] claims” against the newly named defendant) report and
recommendation adopted, No. 1:16-CV-00151, 2017 U.S. Dist. LEXIS 129527 (W.D. La. Aug.
14, 2017); Matthews v. Tangipahoa Par. Police Jury, No. 16-2938, 2019 U.S. LEXIS 37562, at
*16 (E.D. La. March 8, 2019) (“Thus, when Plaintiff filed his Original Complaint on April 7,
2016 suing certain named defendants, he interrupted prescription as to the remaining unnamed
joint tortfeasors.”); Hultgren v. Construction South, No. 99-3459, 2000 U.S. Dist. LEXIS 7908,
at *2-3 (E.D. La. June 1, 2000).
42
   See Laghari Mem. (Rec. Doc. 189-1) at 3-7; see also Clark Mem. (Rec. Doc. 166-1) at 4-6
(same).
43
   See Sanchez v. Tangipahoa Parish Sheriff’s Office, No. 08-1227, 2010 U.S. Dist. LEXIS
504493, at *6-7 (E.D. La. April 22, 2010) (holding that the plaintiffs did “not need to rely upon
relation back under Rule 15(c) for their claims” against police officers the plaintiffs proposed to
add as defendants through a first amended complaint because “the plaintiffs’ timely filing their
complaint” against other joint tortfeasors “interrupted prescription of plaintiffs’ claims” against
the officers); see also Furr v. City of Baker, No. 15-426, 2017 U.S. Dist. LEXIS 129667, at *36-
37 (M.D. La. Aug. 15, 2017) (“It is of no significance that Plaintiff’s amendment substituting the
John Does for named defendants does not relate back under Rule 15(c), because under arts. 1799
and 3503, it does not need to relate back, as the timely filing of suit against the City interrupted
prescription and Plaintiff was free to name additional defendants that are solidarily liable with
the City, even in the absence of John Doe placeholders.”).
                                                 9
      Case 3:18-cv-00772-SDD-EWD              Document 191        02/27/20 Page 10 of 13



       C.      Plaintiffs’ Claims Against Defendant Laghari Relate Back to the Original
               Complaint Pursuant to Fed. R. Civ. P. 15(c)(1)(A)

       Further, even if relation back under Rule 15(c) was the proper standard, Plaintiffs have

met it here. Under Rule 15(c)(1)(A), “[a]n amendment to a pleading relates back to the date of

the original pleading when … (A) the law that provides the applicable statute of limitations

allows relation back.44” The applicable Louisiana law – Louisiana Civil Code article 2324(C) –

allows relation back under these circumstances.45 This means, in turn, that Plaintiffs’ claims

against Defendant Laghari relate back to Plaintiffs’ original Complaint pursuant to Rule

15(c)(1)(A), a subsection of Rule 15(c) that Defendant Laghari (like Defendant Clark before

him) overlooks.46

                                         CONCLUSION

       Ultimately, Defendant Laghari’s sole argument for dismissal – that Plaintiffs’ claims

against him do not relate back under Rule 15(c)(1)(C) – is inapposite, and the single case he

relies upon to support that argument is factually and legally distinguishable. Winzer v. Kaufman

was a § 1983 action arising from the shooting of a young man in Texas by law enforcement

officers responding to a 911 call.47 Because the shooting occurred in Texas, the Fifth Circuit


44
   Fed. R. Civ. P. 15(c)(1)(A); see also Fed. R. Civ. P. 15 Advisory Committee Notes, 1991
Amendment (“Paragraph (c)(1). This provision is new. It is intended to make it clear that the
rule does not apply to preclude any relation back that may be permitted under the applicable
limitations law. Generally, the applicable limitations law will be state law.”).
45
   See Boquet v. SWDI, LLC, 07-0738, p. 6 (La. App. 1 Cir. 06/06/08), 992 So. 2d 1059, 1063
(“Louisiana Civil Code article 2324 provides that interruption of prescription against one joint
tortfeasor is effective against all joint tortfeasors. Thus, the addition of additional defendants in
a suit will relate back to the date of the original if the defendants are joint tortfeasors.”)
(emphasis added).
46
   See, e.g., Maronge v. Hunt Petro. Co., No. 08-4959, 2009 U.S. Dist. LEXIS 141358, at *5-6
(E.D. La. April 29, 2009) (agreeing with plaintiff’s contention “that prescription was interrupted
as to [a new defendant] when he filed this lawsuit, and that his amendment relates back to that
date under Rule 15(c)(1)(A), because [the new defendant] is solidarily liable with the existing
defendants under substantive Louisiana law”).
47
   Winzer v. Kaufman, 916 F.3d 464, 467 (5th Cir. 2019)
                                                 10
         Case 3:18-cv-00772-SDD-EWD            Document 191       02/27/20 Page 11 of 13



Court of Appeals applied Texas’ two-year limitations period – not Louisiana’s prescription

period – in assessing whether claims against two police officers added after the expiration of the

limitations period were time barred.48

          The Winzer court’s holding that those claims did not relate back under Rule 15(c)

therefore has no bearing on the operative question at issue here – whether Plaintiffs’ claims

against Defendant Laghari are timely because the original Complaint interrupted the prescription

periods for those claims. Louisiana law, on the other hand, clearly and unequivocally resolves

that operative question in Plaintiffs’ favor. Defendant Laghari’s Motion to Dismiss should be

denied.

Dated: February 27, 2020                       Respectfully submitted,

                                               /s/ Jonathon N. Fazzola
                                               THE FIERBERG NATIONAL LAW GROUP
                                               Douglas E. Fierberg* – Lead Attorney
                                               Jonathon N. Fazzola*
                                               Lisa N. Cloutier*
                                               161 East Front Street, Suite 200
                                               Traverse City, MI 49684
                                               Telephone: (231) 933-0180
                                               Facsimile: (231) 252-8100
                                               Email: dfierberg@tfnlgroup.com
                                               Email: jfazzola@tfnlgroup.com
                                               Email: lcloutier@tfnlgroup.com
                                               *Admitted Pro Hac Vice

                                               /s/ J. Lane Ewing, Jr.
                                               CAZAYOUX EWING LAW FIRM
                                               Donald J. Cazayoux, Jr. (LBN 20742)
                                               J. Lane Ewing, Jr. (LBN 29854)
                                               257 Maximilian Street
                                               Baton Rouge, LA 70802
                                               Telephone: (225) 650-7400
                                               Facsimile: (225) 650-7401
                                               Email: don@cazayouxewing.com
                                               Email: lane@cazayouxewing.com


48
     Id. at 470.
                                                 11
Case 3:18-cv-00772-SDD-EWD   Document 191      02/27/20 Page 12 of 13




                             Attorneys for Plaintiffs Stephen M. Gruver and Rae
                             Ann Gruver, individually and on behalf of Maxwell
                             R. Gruver, deceased




                               12
      Case 3:18-cv-00772-SDD-EWD             Document 191        02/27/20 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date a true and correct copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Service of this filing will be

made on all ECF-registered counsel by operation of the court’s electronic filing system. Parties

may access this filing through the court’s system.


Dated: February 27, 2020                             CAZAYOUX EWING LAW FIRM

                                                     /s/ J. Lane Ewing, Jr.
                                                     Donald J. Cazayoux, Jr. (LBN 20742)
                                                     J. Lane Ewing, Jr. (LBN 29854)
                                                     257 Maximilian Street
                                                     Baton Rouge, LA 70802
                                                     Telephone: (225) 650-7400
                                                     Facsimile: (225) 650-7401
                                                     Email: don@cazayouxewing.com
                                                     Email: lane@cazayouxewing.com

                                                     Attorneys for Plaintiffs Stephen M. Gruver
                                                     and Rae Ann Gruver, individually and on
                                                     behalf of Maxwell R. Gruver, deceased
